Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158666 & (14)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158666
                                                                   COA: 344724
                                                                   Wayne CC: 11-011355-FC
  NAYMON DARNELL STEWART,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 16, 2018
  order of the Court of Appeals is considered. With regard to the defendant’s claim of new
  evidence, leave to appeal is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D). With regard to
  defendant’s request to reissue the judgment of sentence, leave to appeal is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court. In all other respects, leave to appeal is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to stay is
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
         t0624
                                                                              Clerk